DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2019/018158, filed February 15, 2019, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Applications 62/631,596 and 62/758,885, filed February 16, 2018 and November 12, 2018, respectively.

Information Disclosure
The information disclosure statement (IDS) dated October 5, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election of Group I, drawn to chemical compounds and compositions, in the reply filed September 7, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the above, the examiner searched the claimed compounds based on the elected species, wherein: the instantly elected species was found to be allowable over the prior art.  Accordingly, the scope of the search and consideration was expanded to the extent necessary to determine patentability, resulting in a search of the full scope of the claimed formula of claim 1 which was found to be allowable.  Accordingly, the requirement for an election of species is no longer in effect.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Currently, claims 1, 6, 8-10, 13, 16-19, 22, 23, 27, 29, 33, 35, 36, 38-40, 46, 49, 65 and 66 are pending in the instant application and under consideration herein. 

REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: The closest art is, for example, WO 03/064397, which teaches structurally similar indazole compounds as protein kinase inhibitors.  Although similar, the prior art compounds differ in several places – most notably, the instant R7 definition does not allow for bicyclic heteroaryl as a definition, and the R7 cyclic group must be further substituted with an Rf substituent, which is not present in the prior art compounds.  Nothing in the prior art would have suggested the particular structural changes necessary to arrive at the instantly claimed invention from the disclosure of the prior art.  In view of the differences noted above, the instantly claimed products are found to be allowable over the prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1, 6, 8-10, 13, 16-19, 22, 23, 27, 29, 33, 35, 36, 38-40, 46, 49, 65 and 66 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699